DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 5-10 are pending. Claims 1, 5 and 8-10 are currently amended. Claims 3-4 are canceled. 
Applicant’s amendments to the claims will overcome each and every 102 and 103 rejection previously set forth in the Non-Final Office Action mailed 05/11/2022.

Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application.  The prior art KANG et al. (US Pub No. 2018/0046897) discloses recurrent neural network, in particular, the present invention relates to how to implement and accelerate a recurrent neural network based on an embedded FPGA. Specifically, it proposes an overall design processing method of matrix decoding, matrix-vector multiplication, vector accumulation and activation function. In another aspect, the present invention proposes an overall hardware design to implement and accelerate the above process. (Kang, Abstract),  Puerto et al. (US Pub No. 2011/0285504) disclose encrypting the weight based on RSA algorithm or any other encryption algorithms (Puerto, page 2, paragraph 0038), Heaton et al. (US Patent No. 10,956,584) discloses performing neural network processing are provided. In one example, a system comprises a neural network processor comprising: a data decryption engine that receives encrypted data and decrypts the encrypted data, the encrypted data comprising at least one of: encrypted weights data, encrypted input data, or encrypted instruction data related to a neural network model; and a computing engine that receives the weights data and perform computations of neural network processing using the input data and the weights data and based on the instruction data. (Heaton, Abstract) and YAO (US Pub No. 2018/0046894) discloses artificial neural network, for example, convolutional neural network. In particular, the present invention relates to how to implement and optimize a convolutional neural network based on an embedded FPGA. Specifically, it proposes an overall design process of compressing, fix-point quantization and compiling the neural network model. (YAO, Abstract), however the prior art taken alone or in combination does not teach or suggest “wherein the encrypting the original weight data comprises: step S11: splicing, in a data recoding manner, the original weight data to be encrypted into a 128-bit data bit width or a user-specified weight bit width as weight plaintext, loading an initial key, and processing the initial key according to a key expansion algorithm to generate sub-keys for each round of encryption; step S12: performing ByteSub transformation, ShiftRow transformation and MixColumn transformation on the weight plaintext, and performing a bitwise XOR operation on the weight plaintext and the corresponding sub-key to complete a round of encryption; and step S13: cyclically performing the step S12 for a total of ten times, and using a result of encryption generated after ten rounds of encryption as the encrypted weight data” (as recited in claims 1 and 8-10), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437